Exhibit31.1  Section302 Certification I, Barbara Mac Lean, certify that: I have reviewed this annual report on Form 10-K, and, if any, all reports on Form 8-K containing distribution or servicing reports filed in respect of period included in the year covered by this annual report of ING USA Global Funding Trust 1. 1. Based on my knowledge, the information in these reports, taken as a whole, does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading as of the last day of the period covered by this annual report; 2. Based on my knowledge, the distribution or servicing information required to be provided to the depositor by the trustee under the pooling and servicing, or similar agreement, for inclusion in these reports is included in these reports; 3. I am responsible for reviewing the activities performed by the depositor and the trustee under the pooling and servicing, or similar agreement, and based upon my knowledge and the annual compliance review required under that agreement, and except as disclosed in the reports, the depositor and trustee have each fulfilled its obligations under that agreement; and 4. The reports disclose all significant deficiencies relating to the compliance by the trustee and the depositor with the minimum servicing or similar standards based upon the report provided by an independent public accountant, after conducting a review in compliance with the Uniform Single Attestation Program for Mortgage Bankers or similar procedures, as set forth in the pooling and servicing, or similar agreements, that is included in these reports. In giving the certifications above, I have reasonably relied on information provided to me by the following unaffiliated parties: Citibank, N.A. Date: March 31, 2010 By: /s/ Barbara Mac Lean Name: Barbara Mac Lean Title: Vice President
